PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/018,889
Filing Date: 26 Jun 2018
Appellant(s): C3Nano Inc.



__________________
PETER S. DARDI
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejections to claims 11-18 in view of LIU et al. “Silver nano-wire based transparent, flexible, and conductive thin film” (Jan. 2011) are withdrawn because the claims were canceled in an after-final amendment on 10/4/2021.
(2) Response to Argument
	On page 12, appellant first argues the claim construction of the term “fused metal nanowire network” should incorporate limitations from the specification making it a different structure from the structures sintered/treated nanorod/nanowires in the prior art. Appellant asserts that description from the specification should have been incorporated into the claim and specifically points to page 10 and 11 of the specification. Appellant has previously pointed out the structure of the “fused metal nanowire network” in a response February 4, 2020 on pages 5-6. However, the specification as a whole (including the specifically cited parts) do not specifically define the term “fused metal nanowire network” to include any particular feature. The specific cited sections generally describe a metallic grid-like structure of silver nanowires that have an oxidation layer removed that is highly conductive. However, even if those features were incorporated into the “fused metal nanowire network”, the prior art teaches a network of silver nanorods or nanowire (metallic grid-like structure of silver nanowires) treated/sintered with HCl (an oxidation removed). Accordingly, the examiner maintains that the term “fused metal nanowire network” is not defined in the specification to incorporates any particular limitation into the claim term. And, even if limitations were incorporated from appellant’s citation, the prior art still meets the claim limitation.
	Appellant further argues on page 13 that the MAGDASSI reference teaches the use of nanorods but specifically states that agglomerates form so that the nanostructure is lost in forming a thick metal trace. The examiner disagrees. The MAGDASSI reference teaches the sintering process leads to aggregation and coalescence [0039] but goes on to state that the result is a continuous network of sintered nanoparticles. The reference does not state that a “thick metal trace” is formed or is even desired. Furthermore, appellant is considering the teachings of MAGDASSI separately when the rejection is MAGDASSI in view of LIU. The LIU reference is relied upon to teach the physical properties that can result from treating a silver nanowire layer treated with a sintering agent (HCl) and further teaches how to manipulate the physical properties. Accordingly, the thickness of the MAGDASSI layer can be altered in view of LIU if one of ordinary skill in the art needed to exchange the high conductivity property for more transparency.
	On pages 13-14 appellant further argues that the MAGDASSI reference teaches that the silver nanoparticles aggregate together, destroying the initial nanorod structure. Appellant states that the term “sintering” is the appropriate term given the nature of the melting and coalescing. However, the plain meaning of “fusing” can also involve melting and coalescing. In addition to the plain meaning, the examiner notes that the “sintering” in MAGDASSI is the exposure of silver nanoparticles (rod-like) to HCl, while the “fusing” agent in appellant’s specification (and claim 2) includes HCl. Accordingly, in the context of this application, the “fusing” and “sintering” are treatments using the same HCl and can be considered to be identical.
	Appellant further argues that LIU teaches that prolonged HCl treatment causes shortening and thinning of nanowires that result in degradation. The examiner again disagrees with appellant’s characterization of the reference. The reference states “the nanowires become thinner and shorter after intensive HCl treatment, whereas there is no shortening effect with a milder reaction”, (page 3 of 8, right column, middle paragraph). Contrary to appellant’s argument, LIU specifically instructs how to avoid damaging of the nanowires.
	Appellant then points out that the LIU reference is directed to HCl treatment in vapor form instead of a liquid treatment as performed in MAGDASSI. Again, the examiner notes that the LIU reference is only relied upon to teach the physical properties of a metal nanowire network that is obtained by treating a silver nanowire network with HCl (and how to manipulate the physical properties of resistivity and transparency). The material phase of the HCl is insignificant to the properties of the final product, which is a silver nanowire/nanorod network sintered/fused by exposure to HCl. The examiner notes that the canceled claims were directed to vapor HCl treatment and appellant’s own specification uses HCl vapor as an alternative treatment.
	Starting on page 14 appellant argues there is no motivation to combine the references. The MAGDASSI reference is directed to making a silver electrode by sintering nanoparticles/nanorods with HCl. The LIU reference is relied upon to teach the physical properties of electrodes made of silver and treated with HCl. The electrode in MAGDASSI can be changed in view of the teaching in LIU to create a desired balance of transparency and resistivity.
	Appellant argues that the MAGDASSI reference teaches opaque electrodes. The examiner disagrees. The reference is silent to the transparency. The reference does not teach that the electrode is opaque or that it is desired to be opaque. Appellant further points out that the sheet resistance of down to 0.77 Ω/sq are described in MAGDASSI which indicates that it is more conductive that silver nanowire conductive films presently known in the art. Again, the examiner notes that appellant is considering the MAGDASSI reference individually when the rejection incorporates that teachings in LIU. As appellant states, the transparency of electrodes is a known desirable feature for some applications such as touch sensors (LIU refers to touch screens). LIU teaches that the transparency of an electrode layer made of silver and treated with HCl can be manipulated to sacrifice electrical conductivity for transparency. The examiner maintains that the combination of references teaches the network of silver nanorods/nanowires on MAGDASSI can be altered according to LIU to achieve a desired blend of resistance and transparency. When sacrificing the sheet resistance for transparency, LIU further teaches that the sheet resistance still falls below 175 Ω/sq which is within the claimed range less than 250 Ω/sq.
	On pages 15-16 appellant again argues that the MAGDASSI reference teaches HCl treatment in liquid form while the LIU reference teaches HCl treatment in vapor form. Appellant asserts that liquid HCl and vapor HCl are not interchangeable. The examiner notes that the rejection does not suggest replacing liquid HCl with vapor HCl. In addition as noted above, the LIU reference already teaches that shortening of nanowires can occur from intense HCl treatment while no shortening occurs with milder treatment. Accordingly, one of ordinary skill can apply the concept of intense and mild HCl treatment to both vapor and liquid HCl treatments.
	On page 16 appellant further argues that because MAGDASSI and LIU have distinct structures of nanowire networks, one of ordinary skill in the art would not combine them. The examiner disagrees, because as described above, the LIU reference is relied upon to teach changing the physical properties of the silver nanowire/nanorod network to achieve a desired balance of transparency and resistivity. As described in the rejection, LIU teaches changing the diameter of nanowires, and the film thickness/surface loading of nanowires as mechanisms for exchanging electrical conductivity for transparency. By making modifications to MAGDASSI according to LIU the SEM images will change. 
	Appellant further argues that MAGDASSI desires a conductive pattern that is efficiently made and the resulting structure has “high electrical conductivity”. Appellant points out that the embodiment shown in MAGDASSI shows a clearly visible electrode. Appellant asserts this objective is opposite to the LIU reference where the structures are transparent. However, the examiner again notes that the MAGDASSI reference does not require or even desire a visible electrode. The references can be combined to efficiently produce an electrode with a compromise between the physical properties of electrical conductivity and transparency. As stated above, transparency and electrical conductivity are design specifications considered when making electrodes of silver nanowires treated/sintered/fused with HCl.
 	Appellant points out that the sheet resistance of LIU is 175 Ω/sq while the sheet resistance of MAGDASSI is 0.77 Ω/sq. Again, the examiner notes that the combination teaches balancing transparency and resistance to achieve a desired mix of physical properties. When increasing the transparency of MAGDASSI, the sheet resistance will also increase, but the 175 Ω/sq in LIU is still within the claimed range of less than 250 Ω/sq. 
	Appellant argues that MAGDASSI does not contemplate making the electrode transparent. However, LIU teaches the same silver nanowire network can be made transparent for applications like touchscreens, and appellant’s arguments on page 15, “state of the art silver nanowire transparent conductive films suitable for commercial products with touch sensors, such as smart phones and the like”. Accordingly, one of ordinary skill would understand that transparency of a silver electrode is a desirable property. 
	On page 17, appellant again argues that the electrode in MAGDASSI is not transparent (without patterning the electrode). The examiner again notes that appellant is considering the MAGDASSI reference individually when the rejection incorporates the teachings in LIU. As described above, the references in combination teach making a silver nanowire/nanotube network that is treated with HCl and further teach how the transparency of the silver nanowire/nanotube network can be increased by sacrificing electrical conductivity.
	Appellant further argues that the use of nanorods would be comparatively expensive compared to spherical nanostructures. The cost of using nanorods does not change the scope of the disclosure in MAGDASSI.
	Appellant further argues that changing the morphology in MAGDASSI could result in damaged or destroyed nanowires instead of a fused metal nanowires network. As described above, the LIU reference acknowledges that intense HCl treatment can shorten/thin nanowires and notes that it can be prevented by using a milder HCl treatment. Accordingly, one of ordinary skill in the art is instructed on how to avoid damaging the nanowires/nanorods. Appellant further asserts that there is no purpose to incorporating the teachings of LIU into MAGDASSI. However, as described above, the references teach formation of silver network electrodes have applications in which transparency and electrical conductivity are desirable. Accordingly, one of ordinary skill in the art can modify the electrode in MAGDASSI to balance the physical properties of resistance and transparency.
	On page 18, appellant again argues that MAGDASSI is not a transparent electrode. The examiner again notes that appellant is considering the MAGDASSI reference individually when the rejection incorporates the teachings in LIU. As described above, the references in combination teach making a silver nanowire/nanotube network that is treated with HCl and further teach how the transparency of the silver nanowire/nanotube network can be increased by sacrificing electrical conductivity.
	Appellant then argues conversely that LIU makes a transparent electrode and would not be modified to be made less transparent. The examiner disagrees. LIU precisely teaches a transparent electrode can be made less transparent by increasing the electrical conductivity. Both LIU and MAGDASSI make operable electrodes, the electrodes compromising resistivity for transparency between non-transparent and transparent likewise are operable electrodes. The desired blend of resistance and transparency depends on design specification.
	On pages 18-20 appellant further shows figures from MAGDASSI and concludes that the particles are densely packed and fused together to form an opaque stack. In contrast the LIU reference teaches using more sparsely distributed nanowires. These figures demonstrate how the MAGDASSI reference would be changed to increase transparency by sacrificing electrical conductivity. The higher loading and thicker nanoparticle layer of MAGDASSI has higher electrical conductivity but lower transparency compared to the films in LIU. The LIU reference specifically teaches this phenomena in Fig. 5 (increasing thickness of nanowire layer decreases transparency “T” but also decreases sheet resistance). Accordingly, it is entirely unsurprising that the thicker layer of MAGDASSI has lower resistivity, and as appellant as repeatedly stated it is reasonable to expect low transparency from the unmodified film in MAGDASSI. Appellant succinctly states “more silver allows for easier electrical conduction (all else being equal) and more light is blocked”.
	On page 21 appellant argues that the loading of silver in MAGDASSI is not sparse. The examiner again notes that appellant is considering the MAGDASSI reference individually when the rejection incorporates the teachings in LIU. As described above, the references in combination teach making a silver nanowire/nanotube network that is treated with HCl and further teach how the transparency of the silver nanowire/nanotube network can be increased by sacrificing electrical conductivity. Specifically, LIU teaches reducing thickness of silver will increase transparency “T” but also decrease sheet resistance Fig. 5.
	Appellant also argues that the densification and compression of MAGDASSI would destroy the sparse distribution of LIU. However, as described above, both references are using HCl on silver nanoparticles, and LIU specifically cautions about the use of intense HCl treatment and notes that a milder HCl can be used. Accordingly, one of ordinary skill in the art is instructed on how to avoid the destruction nanowires when incorporating the teachings of LIU into MAGDASSI.
	On page 22, appellant notes that in sparse metal nanowire coating the electrical resistance is dominated by junction resistance. The examiner notes that the rejection relies upon LIU to teach using less nanoparticle material to increase transparency though also increasing resistivity when compared to an example in MAGDASSI that uses more nanoparticle material.
	Appellant further notes that MAGDASSI teaches patterning the formed electrode while the LIU reference teaches a uniform coating. The examiner notes that MAGDASSI actually also teaches that a film can be made instead of a pattern [0069]. In addition, the teachings of LIU would be applicable to a patterned film or uniform film, because both an unpatterned and patterned electrode could be changed according to LIU to exchange transparency for electrical conductivity.
 	Appellant then questions how one of ordinary skill in the art would combine the teachings of MAGDASSI and LIU. As described in the rejection and numerous times above, MAGDASSI teaches making an electrode of network of silver nanorods by reacting with a sintering/fusing agent of HCl. LIU similarly teaches a network of silver nanowires can be treated with HCl to form a transparent electrode with the same properties as appellant. The LIU reference further teaches that the area loading and diameter of the nanowires/nanorods can be manipulated to balance the properties of transparency and electrical conductivity. Accordingly, one of ordinary skill in the art could use the disclosure of LIU to make the electrode of MAGDASSI transparent by sacrificing some electrical conductivity. 
	On page 23, appellant argues the MAGDASSI does not teach forming a transparent electrically conductive film. The examiner again notes that appellant is considering the MAGDASSI reference individually when the rejection incorporates the teachings in LIU. As described above, the references in combination teach making a silver nanowire/nanotube network that is treated with HCl and further teach how the transparency of the silver nanowire/nanotube network can be increased by sacrificing electrical conductivity.
	Appellant argues that LIU does not make up for the deficiency. Appellant argues there is no motivation to combine the teachings. However, as described above, LIU teaches that transparent electrodes are desirable for touchscreens, and appellant’s arguments on page 15 similarly recognize the state of the art appreciates transparency in electrodes by noting, “state of the art silver nanowire transparent conductive films suitable for commercial products with touch sensors, such as smart phones and the like”. Accordingly, in applications that require a transparent electrode, such as a touchscreen/touch sensor one of ordinary skill in the art is motivated to sacrifice resistivity for transparency to arrive at an acceptable compromise of properties for their design specification.
	Appellant again argues that LIU is directed to vapor treatment. However, the combination does not suggest substituting the liquid HCl treatment of MAGDASSI for a vapor treatment. Appellant further argues that the substitution of the vapor treatment would also not result in a transparent electrode. The examiner notes that the combination does not suggest substituting the vapor HCl treatment to make a transparent electrode. LIU is relied upon to teach how the loading of nanowires and diameter of nanowires (nanorods) can be changed to balance the properties of resistance and transparency. Accordingly, the diameter of the nanorods and the deposited thickness of nanorods in MAGDASSI can be manipulated according to the teachings in LIU to increase transparency while sacrificing electrical conductivity.
	Appellant further argues that the references do not teach a transmittance of at least about 85% and a sheet resistance of no more than 250 Ω/sq. The examiner must concede that the prior art does not expressly teach transmittance of at least 85%. However, as shown in Fig. 5 LIU teaches a transmittance “T” of 75% has a resistance of 175 Ω/sq. As “T” goes down, the sheet resistance also goes down. When “T” is 66% sheet resistance is 162 Ω/sq; when “T” is 55% sheet resistance is 32 Ω/sq. Based upon the trend in the data further increasing the “T” to 85% would also increase the sheet resistance. The examiner does not have the resources to fabricate and test a sheet that is has “T” of 85%. However, the data unambiguously demonstrates the trend of further increasing “T” at the expense of higher sheet resistance. Therefore, the examiner maintains there is a reasonable expectation of success for obtaining the claimed properties of transparency and sheet resistance based upon the data available. Furthermore, the same method steps of sintering/fusing silver nanowires/nanorods with HCl is performed. Therefore, the examiner maintains that it is reasonable to expect the physical properties of transparency and sheet resistance to be the same or similar when performing the same HCl treatment on the same conductive material.
	On page 24, appellant further argues that the MAGDASSI reference teaches nanorods can be used but that the process destroys the nanowire aspect of the structure. The examiner again notes that appellant is considering the MAGDASSI reference individually when the rejection incorporates the teachings in LIU. As described above, the references in combination teach making a silver nanowire/nanotube network that is treated with HCl and further teach how the transparency of the silver nanowire/nanotube network can be increased by sacrificing electrical conductivity. LIU specifically teaches avoiding damage caused by intense HCl treatment by using a milder HCl treatment.
	Appellant further argues that MAGDASSI does not suggest modifying their process to form a fused metal nanowire network. However, the examiner maintains that the modification in view of LIU is motivated by the art recognized desire for a transparent electrode as stated in LIU and further confirmed in appellant’s own arguments referencing the, “state of the art silver nanowire transparent conductive films suitable for commercial products with touch sensors, such as smart phones and the like”.
	On page 25, appellant argues LIU does not teach formation of a fused metal nanowire network and does not teach how to modify processing to achieve this. However, the examiner maintains that the LIU reference similarly treats a silver nanowire/nanorod with HCl to form a transparent conductive network, and further teaches how the diameter of the nanowires and their coated thickness can change the transparency and sheet conductivity. Appellant argues there is no reason to combine MAGDASSI with LIU because MAGDASSI causes coalescing and agglomerating of particles. However, the examiner maintains that when combined, the references teach using smaller loadings and smaller diameter particles to achieve transparency while sacrificing sheet resistance. Appellant then argues there is no reasonable expectation of success when making the combination. However, LIU teaches the formation of a 75% transmittance film with 175 Ω/sq. With the guidance of LIU it appears reasonable that one of ordinary skill in the art could manipulate the nanowires/nanorods in the electrode to achieve the desired electrode structure and properties.
	On page 25, appellant offers separate arguments for claim 8 which requires surface loading of metal nanowires in the range of about 0.1 µg/cm2 to about 5 mg/cm2. The LIU reference was relied upon to show how the increase in film thickness (increase in surface loading of metal nanowires per unit area) change the transparency and sheet resistance. Specifically, Fig. 5 shows that thicker films are less transparent but have lower sheet resistance. The reference does not convert the thicknesses into weight per cm2. However, the reference clearly shows the general trends that are expected which provides guidance to one of ordinary skill in the art to achieve a desired blend of transparency and sheet resistance. Therefore, the examiner maintains that the surface loading of metal nanowires is prima facie obvious because it is merely finding a workable range and optimizing a result effective variable.
	On page 26 appellant further argues the prior art does not teach forming a fused metal nanowire network where the transmittance is at least about 90% and the sheet resistance is no more than 100 or 80 Ω/sq. However, as described above, LIU teaches the same mechanisms for providing transparency and electrical conductivity to a silver nanowire network treated with HCl. The final obtainable properties of the film are merely the result of finding workable ranges and optimizing the result effective variables.

 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AUSTIN MURATA/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712 

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.